l`\J

'..».l

Case 3:18-cv-03472-EDL Document 37 Filed 12/11/18 Page 1 of 4

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

SIERRA CI_,UB_. CASE NO. 3:18-cv-3472-EDL
SUPPLEMENTAL I)ECLARATION OF BRIAN
HOPE IN SUPPORT OF DEFENDANT’S
RESPONSE T() PLAINTIFF"S PART[AL
MOTION FOR SUMMARY JUDGMENT

Plainliff.
v.
UNITED STATF.S ENVIRONMENTAL
PROTECTION AGENCY,

Defendant.

\,/\._.r\....r\-\_/\_/\-_r\._.r~....r\_/\\_#\...r\'r

 

 

 

I. BRIAN HOPE. declare that the following statements are true and correct to the best of my
knowledge and are based on my own personal knowledge._ on information contained in the records of
the United States Environmental Proteclion Agency ("EPA" or "`Agency""). or on information
supplied to me by employees under my supervision or employees in other EPA offices

l. I am the Deputy Director ofthe Office of Executive Secretariat ("‘OEX"). an office
within the Ol`lice of the Administrator of`the EPA. l have held this position since .lune 2006. F rom
.lanuary 23. 20l7. through September 22, 20l ?._ I was Acting l')irector ofOEX. OEX handles four
business lines: overseeing Freedom of lnformation Act (""FOIA") request processing in the Offlce of
the Administrator: managing the records management program for the Offlce ofthe Administrator:
managing the Administrator’s and Deputy Administrator`s executivc correspondence; and
administering the EPA`s Correspondencc Management System.

2. l have read and arn personally familiar with P|aintiff"s .luly l?`, 201?`._ .luly l9. 20l ?`.
.luly 2]. 201?. and Ma_v 10_. 2018. l~`OlA requests EPA identified these four requests as EPA-HQ-
201?`-009482_. I;`PA-HQ-ZO]'?-U()%l 5. EPA-HQ-2017-009684 and EPA-l-lQ-2018-00?559.
respectivelyl As the Deputy Director of OEX, I supervise stal`fin the office responsible for responding

to these requests I make this Supp|emental Declaration in support of EPA’s Response to Plaintit`f`s

SUPPL. DECL. OF BRlAl\l HOPE l

 

L»J

r_j‘

 

 

Case 3:18-cv-03472-EDL Document 37 Filed 12/11/18 Page 2 of 4

Motion for Partial Summar_v Judgment.

3. On November 28. 2018. I executed a declaration providing background information
about the EPA`s efforts to process the four FOIA requests referenced in Paragraph 2 from their receipt
to the present timeq explaining the steps involved in processing a FOIA request in the Office ot`thc
Administrator at EPA and the extraordinary circumstances the EPA faces which inhibit its ability to
process more than 400 documents per month at this time for the requests at issue in this ease.

4. 'I`he purpose ot`this declaration is to supplement my November 28_. 2018. declaration
by updating the number of records associated with each review tier and to explain the basis for this
change in numbers.

5. ln Paragraph 2? ot` my November 28_. 2018, declaration, I listed the number of records
associated with each review tier proposed by Sierra Club.

6. On or about December ?. 20]8. an EPA employee reviewing documents in ‘l`ier l
noticed that attachments to emails did not appear in the document sets organized in Relativity._ the
software the EPA uses to conduct document review. Upon further examination_. staff determined that
the Relativity review sets for the lU tiers were not structured to include email attachments While both
entails and their associated attachments were collected in the review database, only the entails were
appearing in the review sets for each tier. 'l`his means that the numbers of documents associated with
each tier reported in Paragraph 2? of my November 28. 2018. declaration were too low because they
did not count the number of attachments

?. Further review of the document sets revealed overlap across Some ticrs. resulting in
some records being included in multiple tiers. This overlap occured because some email records
contain more than one domain, resulting in the inclusion of the document in every corresponding tier.
'I`he total number Of records reported in Paragraph 27 of my Novernber 28, 2013` declaration was

calculated by adding the total l`or each tier. This approach counted some records more than once.

[\J

Sl_fPPL. l)ECL. OF BRIAN HOPE

 

I\..`l
43

 

 

Case 3:18-cv-O3472-EDL Document 37 Filed 12/11/18 Page 3 of 4

resulting in a grand total that was too high.

S. Staff` have restructured the review sets to include attachments to emails and to account
for overlap among the tiers. Each tier now excludes records that were included in previous tiers. For
example. if an email record includes a participant from a domain name in tiers 2. 4 and 6._ it will only
be included for review in tier 2. Further. if that email record included an attachment that attachment
will now be reviewed concurrently in tier 2 with its associated email. The updated 10 tiers now
contain 20.951 documents in total. Be|ow is the previous breakdown of documents by tier and the

updated breakdown of documents by tier.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Documents Reported
in Nov 28, 2018 Updated Number of
Dec|aration Documents
Tierl 2,115 2.6]4
Tier 2 2._?43 2_.459
Tier3 1,050 l_.l61
Tier 4 2_.052 2_.486
'l`ier 5 1396 2_073
Tier 6 1,993 2,396
'l`ier? 1._915 2,086
'l`ier 8 ` 1_.803 2,08?
Tier 9 l,193 1,240
Tier 10 2._046' - 2,349
9_ EPA staff have begun processing Tier 1 consistent with thc EPA`s proposed

schedule. and the EPA plans to make the first production of responsive documents from '[`ier l on or
before December 21. 2018. The Agency will continue to review and process 400 documents per
month for the remaining tiers until it is able to reach agreement with Sierra Club on an increased rate

in the event that more resources become available or until otherwise ordered by the Court.

 

' 'I`he number ofdocuments per tier do not reflect the changes Sierra Club proposed for the first time in its filing on
Novernber 9. 2018. specifically adding a domain to tier 3.

SUPPI.. DEC`L. OF BRIAN HOPE 3

 

 

 

Case 3:18-cv-O3472-EDL Document 37 Filed 12/11/18 Page 4 of 4

Pursuant to 28 U.S.C. § 1?46. l hereby affimt under penalty of perjury that the forgoing
declaration is true and correct.

Executed this l lth day of December 2018.

Wf`

Brian T. Hope
Deputy Director. Oftice ofthe Executivc Secretariat

Offlce of the Administrator
U.S. Environmental Protection Agency

SUPPL. DECL. OF BRIAN l-lOPE 4

 

